    Case 08-19956      Doc 50     Filed 03/08/19 Entered 03/08/19 10:26:19             Desc Main
                                    Document     Page 1 of 6
 
 
 
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINIOS
                                   EASTERN DIVISION
 
     IN RE:                                        )    NO. 08-19956
     JERRI MITCHELL                                )
                                                   )    HON. JANET S. BAER
                                                   )    BANKRUPTCY JUDGE
 
 
 
                                    NOTICE OF MOTION
 
     TO: Parties listed on the attached Service List
 
        PLEASE TAKE NOTICE that on Friday, March 15, 2019, at 11:000 a.m., the
     undersigned shall appear before the Honorable Janet S. Baer, United States Bankruptcy
     Judge, or any other judge sitting in her place and stead, in Courtroom 240, Kane County
     Courthouse, 100 S. Third Street, Geneva, Illinois and then and there present the attached
     Trustee’s Motion to Employ Special Counsel Retroactive to December 26, 2018, a copy
     of which is attached hereto and hereby served upon you.
 
 
 
 
                                                           _/s/ Brenda Porter Helms
 
                                  CERTIFICATE OF SERVICE
 
           The undersigned certifies that pursuant to Section H, B, 4 of the Administrative
     Procedures for the Case Management/Electronic Case filing System, service of the
     above-mentioned Notice and Motion on all parties identified as Registrants on the
     appended service list was accomplished through the Court’s Electronic Notice for
     Registrants and, as to all other parties on the attached Service List, he/she was served a
     copy as set forth therein, this 8th day of March, 2019, at 3400 W. Lawrence Avenue,
     Chicago Illinois.
 
 
 
 
                                                       /s/ Brenda Porter Helms
     Brenda Porter Helms
     #6184302
     3400 W. Lawrence Avenue
     Chicago IL 60625
     (773) 463-6427
    Case 08-19956      Doc 50     Filed 03/08/19 Entered 03/08/19 10:26:19   Desc Main
                                    Document     Page 2 of 6
 
 
 
                                         SERVICE LIST

     Service via Court’s electronic notification system

     Office of U.S. Trustee USTPRegion11.ES.ECF@usdoj.gov
     Bradley S Covey bradley.covey@gmail.com
     Dana N O'Brien dana.obrien@mccalla.com 

 
     Service via U.S. Mail, postage prepaid
 
      Jerri Mitchell
      7 N. Tower Road
      Oak Brook, IL 60523

      Jerri Mitchell
      1725 35TH St 2210
      Oak Brook, IL 60523-2647

      Vincent Robertelli
      Giagnorio & Robertelli, Ltd.
      130 S. Bloomingdale Rd.
      P.O. Box 726
      Bloomingdale, IL 60108-0726
    Case 08-19956      Doc 50      Filed 03/08/19 Entered 03/08/19 10:26:19                 Desc Main
                                     Document     Page 3 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

     IN RE:                                          )    NO. 08-19956
     JERRI MITCHELL                                  )
                                                     )    HON. JANET S. BAER
                                                     )    BANKRUPTCY JUDGE
 
 
                      TRUSTEE’S MOTION TOEMPLOY SPECIAL COUNSEL
                           RETROACTIVE TO DECEMBER 26, 2018
 
        NOW COMES the Trustee herein, Brenda Porter Helms, pursuant to 11 U.S.C.

section 327(e), and states the following in support of her Motion to Employ Special Counsel

(“Motion”):

        1.       A petition for relief under Chapter 13, Title 11 United States Code was filed by the

debtor on July 31, 2008. Said case was converted to one under Chapter 7 on October 5, 2011.

The case was closed, but was subsequently reopened by this Court and Brenda Porter Helms was

reappointed Trustee on December 6, 2018 and is acting as said Trustee.

        2.       The Trustee wishes to employ Vincent Robertelli and the law firm of Giagnorio &

Robertelli as special counsel in this case to assist her in the administration of the only asset of this

estate, the turnover of the excess proceeds from a foreclosure sale.

        3.       Legal services to be undertaken by said special counsel include review of state

court foreclosure files, drafting of motions to reopen the foreclosure case and for distribution of

surplus funds.

        4.       Vincent Robertelli charges $350 per hour for services to be rendered.

        5.       As evidenced by the attached affidavit of Vincent Robertelli, Exhibit A, he is

licensed to practice law in the State of Illinois, is qualified to act as attorney in this matter, and

does not have an interest adverse to the estate with respect to the matter on which he is to be

employed.
    Case 08-19956      Doc 50      Filed 03/08/19 Entered 03/08/19 10:26:19              Desc Main
                                     Document     Page 4 of 6


         6.     During the past twenty-eight years, Vincent Robertelli and his firm have

represented other Trustees, debtors and creditors in bankruptcy cases and banks and mortgage

lenders in state foreclosure proceedings and are qualified to act in this case.

         7.     The Trustee believes it is in the best interests of the estate to employ Vincent

Robertelli as special counsel to assist her in this matter.

         8.     The Trustee requests that the employment of Vincent Robertelli is retroactive to

December 26, 2018 (“Retroactive Date”) which is the date on or about that the Trustee contacted

Vincent Robertelli and requested that he assist her, as special counsel, in this matter. Trustee

submits that she inadvertently neglected to file her motion to employ special counsel prior to the

filing of this motion. Nevertheless, the Trustee believes that the Court would have granted the

employment of Vincent Robertelli, under the proposed terms, had she made a timely request to the

Court. For these reasons, the Trustee requests that the employment of Vincent Robertelli is

retroactive to December 26, 2018.

         8.     Compensation to said attorneys will be pursuant to order of court after notice and

an opportunity for a hearing.

         9.     All compensation awarded to Vincent Robertelli will be subject to notice, a

hearing if requested and further order of this Court.

         WHEREFORE, for the reasons set forth above, the Trustee respectfully requests that this

Court enter an order authorizing her to employ Victor Robertelli and the law firm of Giagnorio &

Robertelli, retroactive to December 26, 2018, as special counsel in this case, with compensation to

be awarded subject to court approval and further order of this court, and for such further relief as

this Court deems appropriate.

                                                              /s/ Brenda Porter Helms, Trustee
     Brenda Porter Helms
     3400 W. Lawrence Ave.
     Chicago IL 60625
     (773) 463-6427

                                                   2 
 
Case 08-19956   Doc 50   Filed 03/08/19 Entered 03/08/19 10:26:19   Desc Main
                           Document     Page 5 of 6
Case 08-19956   Doc 50   Filed 03/08/19 Entered 03/08/19 10:26:19   Desc Main
                           Document     Page 6 of 6
